Citation Nr: 9902190	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  97-03 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veterans death.

2.  Entitlement to accrued benefits under provisions of 
38 U.S.C.A. § 5121 based on the veterans claim for service 
connection for gastric adenocarcinoma.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to April 
1965.

This case arises before the Board of Veterans Appeals 
(Board) on appeal from a rating decision of July 1996, from 
the Atlanta, Georgia, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellants claim has been developed.

2.  The veteran died in March 1996 at the age of sixty-three.  
Per the certificate of death, the cause of death was lung 
cancer.

3.  Service and private medical records are negative for any 
positive findings of, or treatment for, a pulmonary 
disability related to or caused by exposure to asbestos.

4.  There is no medical evidence of record establishing a 
nexus between the veteran's death and active military 
service.

5.  Medical evidence has not been proffered etiologically 
linking the veteran's lung cancer or his death with exposure 
to asbestos.

6.  Medical evidence has not been proffered etiologically 
linking the veteran's gastric carcinoma with exposure to 
asbestos.



CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for the 
cause of the veteran's death is not well-grounded.  38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).

2.  The claim for service connection for gastric carcinoma as 
secondary to exposure to asbestos for purposes of accrued 
benefits is not well grounded.  38 U.S.C.A. 1110, 1131, 
5107(a), 5121 (West 1991 & Supp. 1998); 38 C.F.R. 3.303 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to service connection for the cause of the 
veterans death.

The appellant avers that her husband's death was a result of 
exposure to asbestos. She claims that but for his military 
service and his exposure to asbestos, the veteran would not 
have contracted stomach cancer, which subsequently 
metastasized to his lungs causing his death.

At the time of his death the veteran was service connected 
for diabetes mellitus, 10 percent disabling, histoplasmosis, 
10 percent disabling, thyroidectomy for thyroid adenoma, 10 
percent disabling, and tonsillectomy, noncompensable.

The surviving spouse of a veteran who has died from a 
service-connected or compensable disability may be entitled 
to receive dependency and indemnity compensation [DIC].  38 
U.S.C.A. § 1310 (West 1991 & Supp. 1998).  "The death of the 
veteran will be considered as having been due to a service- 
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death."  38 C.F.R. § 3.312(a) (1998).  Additionally, the 
appellant will be entitled to service connection for the 
cause of death if it is shown that the service-connected 
disabilities ". . . contributed substantially or materially" 
to cause death; "that [they] combined to cause death; that 
[they] aided or lent assistance to the production of death."  
See 38 C.F.R. § 3.312(c)(1) (1998). However, service-
connected disabilities of a ". . . static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions" will not be held to have 
contributed to death resulting primarily from some other 
cause.  38 C.F.R. § 3.312(c)(2) (1998).

Under 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998), 
compensation will be provided if it is shown that the veteran 
suffers from a disease or injury incurred in or aggravated by 
service.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (1998).

As in any claim, the threshold question to be answered at the 
onset of the claim is whether a well-grounded claim has been 
submitted.  A well-grounded claim is one that is plausible, 
meritorious on its own, or otherwise capable of 
substantiation. Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
An appellant has, by statute, the duty to submit evidence 
that a claim is well-grounded. The evidence must "justify a 
belief by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).  
Where such evidence is not submitted, the claim is not well-
grounded, and the initial burden placed on the appellant is 
not met. See Tirpak v. Derwinski, 2 Vet. App. 609 (1992) .  
If a particular claim is not well-grounded, then the appeal 
fails and there is no further duty to assist in developing 
facts pertinent to the claim.

Also, evidentiary assertions by the appellant must be 
accepted as true for the purposes of determining whether a 
claim is well-grounded, except where such assertions are 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet. App. 19 (1993).  Additionally, where the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is required to 
fulfill the well-grounded requirement of 38 U.S.C.A. § 5107 
(West 1991 & Supp. 1998); where the determinative issue does 
not require medical expertise, lay testimony itself may 
suffice.  Caluza v. Brown, 7 Vet. App. 498 (1995); Lathan v. 
Brown, 7 Vet. App. 359 (1995).  If a particular claim is not 
well-grounded, then the appeal fails and there is no further 
duty to assist the appellant in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1997). 

The veteran died on March [redacted], 1996 at the age of sixty three.  
The cause of death was listed as lung cancer.  A review of 
the evidence of record indicates that the veteran was 
diagnosed with gastric carcinoma in July 1994.  No medical 
evidence or opinion has been offered which attributes the 
veterans gastric carcinoma to asbestos exposure, or to his 
military service.

In September 1995 the veteran was diagnosed with lung cancer.  
Medical reports indicate that the veterans earlier gastric 
carcinoma metastasized to his lungs.  The veteran was service 
connected for a lung disorder, histoplasmosis, and was rated 
as 10 percent disabled due to this disorder.  No medical 
evidence or opinion has been proffered which attributes the 
veterans lung cancer to his military service, his service 
connected lung disability, or to his claimed inservice 
asbestos exposure.  Moreover, no medical evidence or opinion 
has attributed the veterans gastric carcinoma to his 
military service or to his claimed inservice exposure to 
asbestos.

A review of the veterans service medical records is negative 
for complaints of, treatment for, or diagnosis of any ailment 
attributed to asbestos exposure.  In statements submitted 
prior to his death the veteran stated that he was exposed to 
asbestos while aboard Navy ships and in Marine Corps 
buildings in which heating supply pipes were insulated with 
asbestos.  A review of his service personnel records 
indicates that he embarked on LST 529 on April 8, 1955 and 
disembarked on 18 April 1955.  On January 10, 1956, he 
embarked on board U.S.S. Boxer.  He disembarked on February 
3, 1956.  His records do not indicate any further shipboard 
duties.

To file a well-grounded claim, the appellant must submit 
supporting evidence that would justify the belief that the 
veteran's death from lung cancer, metastasized from gastric 
carcinoma, was etiologically related to or caused by his 
military service.  During the veteran's lifetime, he never 
was granted VA benefits for a lung or gastric disorder due to 
exposure to asbestos.  The service medical records do not 
show a diagnosis of or treatment for asbestosis or a lung or 
gastric disability due to or caused by exposure to asbestos.  
Moreover, the medical treatment records do not show treatment 
for a lung or gastric disability due to or caused by exposure 
to asbestos.  While the appellant maintains that the 
submitted medical records prove that her husband had an 
asbestos-related gastric carcinoma which spread to his lungs, 
the records do not.  They do not state that the veteran had 
an asbestos-related condition; they do not link his lung 
cancer or gastric carcinoma with asbestos; and they do not 
show that the veteran's death was due to a condition 
secondary to exposure to asbestos.

Hence, the appellant has only offered her lay opinion 
concerning her husband's condition and his subsequent death.  
Undoubtedly, the appellant is sincere in her belief that the 
veteran's lung condition was related to his service and 
exposure to asbestos; yet, she is not qualified as a 
layperson to offer such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Mere contentions of the 
appellant, no matter how well-meaning, without supporting 
medical evidence that would etiologically relate the 
veteran's death or any conditions he suffered from while he 
was alive with a condition possibly suffered from while in 
service, or the veteran's service in general, do not 
constitute a well-grounded claim.  Caluza v. Brown, 7 Vet. 
App. 498 (1995); Lathan v. Brown, 7 Vet. App. 359 (1995); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1994); King v. 
Brown, 5 Vet. App. 19 (1993).  In other words, the 
appellant's claim for entitlement to service connection for 
the cause of the veteran's death is not well-grounded, and 
the claim is denied.

Where a claim is not well grounded, it is incomplete, and 
depending on the particular facts of the case, VA may be 
obligated under 38 U.S.C.A. § 5103(a) to advise the claimant 
of the evidence needed to complete his application, where the 
veteran has reported other known or existing evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995); Epps v. Brown, 
9 Vet. App. 341 (1996).  In this case, regardless of whether 
the obligation attached, VA has complied with this obligation 
in the November 1996 statement of the case and in the above 
discussion.


2.  Entitlement to accrued benefits under provisions of 
38 U.S.C.A. § 5121 based on the veterans claim for service 
connection for gastric adenocarcinoma.

For the reasons and bases enumerated in the Board's 
discussion of service connection for the cause of the 
veteran's death, the Board finds that accrued benefits are 
not warranted for service connection for gastric carcinoma as 
secondary to exposure to asbestos.  No competent medical 
evidence or opinion has attributed the veterans gastric 
carcinoma to his military service or to his claimed inservice 
exposure to asbestos.


ORDER

Entitlement to service connection for the cause of the 
veterans death is denied.
Entitlement to accrued benefits under provisions of 
38 U.S.C.A. § 5121 based on the veterans claim for service 
connection for gastric adenocarcinoma is denied.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
